 HOPCON, INC.31renewal,or supplement thereto. However, we are not required to vary orabandon any wage or other substantive feature of those agreements and ouremployees are not precluded from asserting any rights they may have thereunder.All our employees are free to become, remain,or refrain from becoming orremaining,members of the above-named labor organization or any other labororganization.KELLER LADDERS SOUTHERN, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)KELLER INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,they may communicate directly with the Board'sRegional Office, 6617 FederalOffice Building,515 Rusk Avenue,Houston,Texas 77002, Telephone 228-4722.Hopcon,Inc.andTeamsters Local No. 524, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Independent.Case 19-CA-330.October 17,1966DECISION AND ORDEROn June 21, 1966, Trial Examiner Henry S. Salim issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in ,certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion. Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Charging Party filed ananswering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified herein.1.The complaint alleged, Respondent in its answer admitted, andwe find, that the following employees constitute a unit appropriate161NLRB No. 1.1 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the purposes of collective bargaining R ithin the meaning ofSection 9(b) of the ActAll employees of Respondent at its Wapato, Washington, plant,excluding office clerical employees, professional employees, laboratory technicians, guards, and supervisors as defined in the Act2The evidence shows, and we find, that on August 13, 1965, thedate of the Teamsters demand for recognition, there were six employees in the aforesaid appropriate unit, all of whom had signed cardsdesignating the Teamsters as their collective bargaining representativeRespondent in its brief to the Board contends, however, that thecards should not be counted as valid designations of the Teamstersallegedly because "the employees were persuaded to sign Teamsterauthorization cards so that they could get more information aboutthe various unions and ultimately have an NLRB conducted secretelection "According to the findings of the Trial Examiner, a meeting withTeamster officials was arranged at the request of employee Dale Youngin order to ascertain what benefits the employees would receive if theywere to designate the Teamsters as their baigaining representativeThe meeting was held on July 28, 1965, at the Teamsters' offices Allemployees in the unit attended Teamsters' officials explained theUnion's health and welfare benefits to employees, and then left theroom so that the employees could decide among themselves what theywanted to do The employees decided to join the Teamsters, soinformed the union officials,and then signed Teamsters' cardsThe cards stateI hereby designate Teamsters, Chauffeuis,Warehousemen andHelpers, Local Union No 524, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpet s ofAmerica, as my collective bargaining representativeOfficials of the Teamsters who attended the July 28 meeting Ni ithemployees testified that at the meeting they described the various procedures by which the Union could secure recognition from Respondent,but denied that they had told the employees that the cards would beused only to obtain an election Employee Roberts testified that theTeamsteis officials told the employees that an election was "an approach that could be made as to determining a bargaining agentor this was one way of deciding,the employees have an election anddecide on a bargaining agent " However, he admitted making the fol HOPCON,INC.33,lowing pretrial statements- about the meeting to Respondent's andIntervenor's attorneys :We were given cards to sign by these officials and were toldthiswas the way to ^ get an election in the plant for unionrepresentation.Mr. Wehde [Teamster official] gave each employee a card and told-them that signing the cards would have no effect whatever, thatthey could sign as many cards as they wanted to but signing thecards would give them a right to an election.Employee Briggs testified that at the meeting with the Teamsters :We went in there and talked to them and asked them some ques-tions about organizing, union and different stuff and they got to.explaining how they organized some different businesses inYakima and things so then they asked us if we would be willing tosign some cards and so we discussed it among ourselves andsigned them.When asked if the Teamsters officials said anything about petitioningfor an election, he replied, "I can't recall, I believe there was though."Briggs admitted that he had given a written statement to an attorneyfor Respondent that Teamsters officials at the-meeting had said :Well, you should sign these cards, they really don't mean any-thing, just an election. All signed the cards to get an election.Respondent relies on these written statements to invalidate all theTeamsters authorization cards signed by employees.,Neither, employee Roberts nor employee Briggs, gave testimonycontradictory- to that of the Teamsters -officials; at most the pretrialstatements by these two witnesses upon which Respondent relies mayserve ^to impeach their testimony, but is not entitled to independent-weight.Moreover,, the detailed and coherent account.of what Team-sters officials told the employees at the July 28 meeting as narrated bythese officials, considering how the meeting came about and its course,ismore reasonable and credible than any possible inference that mightbe drawn from the pretrial disjointed statements made to the attor-neys for Respondent and Intervenor. Finally, the cards which weresigned by the employees were straightforward authorizations to repre-sent,and contained no mention of an election. For all the foregoingreasons, we credit the testimony, of the Teamsters officials that theydid not tell employees that the authorization cards signed by employ-ees were to be used only for obtaining an election. Accordingly, we264-188-67-vol. 161-4 34DECISIONSOF NATIONALLABOR RELATIONS BOARDfind, contrary to the contention of Respondent, that on August 13,1965, the Teamsters validly represented a majority of employees inthe appropriate unit.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[Add the following at the end of paragraph 2(b) of the TrialExaminer's Recommended Order and at the end of the third para-graph of the Appendix :["... , unless and until the Board shall certify said labor organi-zation as collective-bargaining representative."]TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpon a charge filed on September24, 1965, by Teamsters Local 524,the GeneralCounsel of the National Labor Relations Board,by theRegional Director forRegion 19,issued a complainton October 28, 1965,against Hopcon,Inc., hereincalled both the Respondent and the Company,alleging that the RespondentCompanyhad engaged in certain unfair labor practices within the meaning of Section 8(a) (1),(2), and(5) of the Actby rendering unlawful assistanceto the LaborersUnion as ameans of undermining the Teamstersmajoritystatusby solicitingits employees to signLaborerscards in order to prevent its employees from selectingthe Teamsters astheir collective-bargaining representative and by refusing to bargainwith the Team-stersUnion.Respondent's answer denies generally the commission of any unfairlabor practices.Pursuant to notice,a hearing was 'held inYakima,Washington,on January 11,1966,before TrialExaminerHenry S.Salim.Briefswerefiled by the parties onFebruary 15,1966,which havebeen fully considered.Upon the entire record in the case and observation of the witnesses,their demeanor,and after due considerationof the briefs,there are hereby made the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT AND THE LABOR ORGANIZATIONS INVOLVEDRespondent,a New York corporation,with a plant at Wapato,Washington, is andat -all times material herein has been engaged in the extraction and concentration ofhops.During its past fiscal year,Respondent, in the course and conduct of its busi-ness operations at Wapato,Washington,shipped products valued in excess of $50,000directly outside the State of Washington and purchased and received materials andproducts valued in excess of $50,000 directly from outside Washington.Accordingly,it is found that the Respondent is engaged in commerce within the meaning ofSection 2(6) and(7) of the National Labor Relations Act, as amended,hereincalled theAct.The Teamsters Union and the Laborers Union are labor organizations within themeaning of Section 2(5) of the Act.IT.THE ALLEGED UNFAIR LABOR PRACTICESA. The undisputed factsRespondent's plant, a new one,went into production in April 1965.On April 18,1965,Sidney Meisler, superintendent of Respondent'sWapato plant,contacted Her-bert Lobdell,business representative of the Laborers Union, whereupon the latter gaveMeisler authorization cards of the Laborers Union. Meisler in turn,gave these cardstoMuir,a plant supervisor within the meaning of Section 2(11) of the Act, andMuir distributed these cards to Respondent's employees sometime in June and Julyand requested them to sign and return the cards to him.''Based upon a question asked Muir by Respondent's counsel,it appears Muir asked theemployees to sign and return the cards to him.Corroborative of this conclusion is the testi-mony of Lobdell,the Laborers representative,that when he gave these authorization cardstoMeisler he "told him I would have to have [the cards]signed to represent thesepeople.. . . "See pages 173, 195,and 199 to 201 of the transcript. HOPCON, INC.35Sometime in July 1965, Respondent's employeeswishedito investigate the welfare,health, and hospitalization benefits of the Teamsters Union, the Charging Party.Dale Young, an employee, was asked by his fellow workers to arrangea meetingwith the Teamsters in order to ascertain what benefits they would receive if they wereto designate the Teamsters Union as their bargaining representative.A meeting was arranged for the evening of July 28, 1965, at the Teamsters office.At that time and place, Teamsters officials-explained their health and welfare benefitsplan to the employees. The Teamsters officials then left the office where the meetingwas being held, and told the employees to decide what they wanted to do and whenthey did to convey their decision to the union officials who would be waiting in thenext room. All of Respondent's employees who were present at the meeting, afterdiscussing the matter among themselves, called the Teamsters officials back and thensigned Teamsters cards.2On August 13, 1965, two of the Teamsters business representatives, Wehde andTanasee, spoke with Meisler, Respondent's superintendent, at his office. They handedMeisler the employees' signed authorization, cards and he examined them. The Team-stersUnion representatives informed Meisler they represented Respondent's-employ-ees and requested recognition. Meisler informed the union representatives that he hadno authority to either recognize or bargain with the Teamsters but that ErnestIglauer, a director and secretary-treasurer of Respondent, who lived in New YorkCity, would be at the plant the following week and he would discuss the matter withhim. There is a conflict in testimony as to whether the Teamsters officials were tocontact Meisler or Meisler was to arrange ameetingbetween Iglauer and the Team-sters when Iglauer arrived at the plant from New York but in any event,no meetingwas held.The following letter was sent by the Teamsters:August 16, 1965.Mr. Sid MeislerHopcon, Inc.Wapato,WashingtonDear Mr. Meisler:In order that you may have a record of the position of Teamsters' UnionLocal No. 524, I am includingin thisletter-the verbal position we stated at ourmeeting with you on Friday, August 13th at your office in Wapato.1.That we represent all the employees of Hopcon,Inc. and are requestingthat you sit down and bargain with us on behalf of those employees.2. I am enclosing a copy of the bargaining cards signed by the employeeswhich we showed to you at ourmeeting onFriday.3. It is our understanding that you would be in contact with the Companyand, further, that the Director of Hopcon, Inc. would be in Wapato on Wednes-day, August 18th and you would discuss the matter with him and would adviseus asto the Company's position.People present at the abovementioned meeting atapproximately 4 p.m.,Friday, August 13, 1965 were: yourself, Mel Tanasse,BusinessAgent for Team-stersLocal Union No. 524, and myself.Thank you for your consideration in this matter.Very-truly yours,F.H. WehdeSecretary-Treasurer,TeamstersLocal Union No. 524FHW: ICertifiedMailEnc. Bargaining CardsOn August 16, 3 days afterthe Teamsters requested recognition,Muir,Respond-,ordered the employees to assemble in Superintendent-Meisler'soffice during working hours. Meisler introduced Lobdell—the Laborers Union businessagent, who spoke to the employees with respect to the advantages of hisunion'shealth and welfare plan. After Lobdell finished speaking, he asked the employees "ifthey would considersigning[Laborers Union] representation cards." They all signed.Later, another meeting was held in Meisler's office who introduced William Kunz,meeting.Kunz spoke highly of Meisler and lauded the Laborers Union health and welfareplan. Lobdell, the Laborer's representative then explained and answered questionswith respect to the Union's welfare, health, and hospitalization plan to the employees.One employee, Riegel,who was not present at thisJuly28 meeting,as he did not beginto work for the Respondent until August 3, signed a Teamsters cardon August 10. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDOn August23, the LaborersUnion filed a representation petitionfor an electionand aBoard hearing was held on September 17 1965 The Teamsters intervenedOn September 21 an election was ordered which presently is in abeyance becauseof the Teamsters unfair labor practice charge filed on September 27 and the issuanceof the complaintin this proceedingon October 28 1965B Resolutionof credibilityConsiderable credence has been placed upon the testimony of those witnesses whowere in the employ of Respondent at the time they testified As such they dependedon theirjobs for their livelihood and they understood that after testifying they wouldcontinue in the employmentof RespondentMoreover one is not unmindful of thepredicamentof an employee who testifies adversely to his employers interests beingapprehensive and fearful with some measure of justifi,ation as to the future possi-bility of retaliatory actionThese practical considerations coupled with the normalworkings of human nature have led me to credit those witnesses who are presentlyemployed by Respondent,as itisbelieved they wereimpelledto tell the truthregardless of what consequences might eventuate Dale Young who is no longeremployed by Respondent was a forthright witness whose testimony is creditedC The testimonyCharles Riegelwho has been working for the Respondent Company since August 31965 attended the August 16 meeting of the assembled employees in the plant atwhichtimethey were addressed by Meisler and Lobdell The meeting was held 3days after the Teamsters requested recognition Riegel s testimony is as followsMeislerintroduced Lobdell of the Laborers Union to the employeesThe first_thing [Meisler] wanted to know was who stabbed him in the backAnd hesomewhat strongly suggested that perhaps the Teamsters wasn t the Unionthat we wanted He thought we could do better elsewhere namely with theLaborersHe related an incident where he said he personally knew DaveBeck and he told usabout a truck driver [who] had given hun a hard timeat one time or another and he called on the phone and got hold of Dave Beckand within minutes that fellow was gone and he saidYou want to deal withpeople that are powerful that can do that? He said thisbusiness isa baby andhe said you really don t know anything about itHe said you really don tknow enough about it to come in and demand anything but he said I want toprovide for your families and I want you to have the hospitalization insurancefor yourself and your familiesHe said the Teamsterswere gangsters 3and on the other band he said the choice is yours don t throw away thisprecious thing you have you may have only one chance use it wiselyQ And how did thismeeting endwas anything decided9A Well we thought it would be best for us to sign the Laborers cardsQ Did you then sign Laborers cards?A YesLobdell told themRiegeltestified that they had freedom of choice as to whetherthey wished to sign a Laborei§ Union cardOn trots-examination by counsel for the Laborers Union regarding the August 16thmeetingRiegeltestified as followsQ Why did yousign theLaborers authorization card?A Well I just started work and I was like [Meisler] said a sheepThat was what Sid [Meisler] said that I sheeped because I signed the Teamstersbecause everyone else had but when you have a family to support and you feeland you are new on a job you don t know what they think of yoit and you don3tknow what you think of them andit has beenquite stronglysuggestedthat yousigna card we all looked ateach other andkind of noddedin agreement webetter signitwhetheritmeans anythingor not we better sign itIn answer toa questionby the Teamsters Union s attorney with respect to theAugust 16 meeting Riegel testified as followsQ When did Sid Meisler call you a sheep?A Well it wasn t specificallyme it was allof us He said,What areyou sheep?$ in answer to a leading questionby Respondents attorneyMeislers testimony thathe did notspeak in a derogatorymanner about the Teamsters Union is not credited PHOPCON, I NC37When questionedby thecompany attorney Riegel testified as followsQ At anyof these meetingsdidMrMeisler ever say he didn t care whichunion represented the men as long astheygot the benefits9A YesThenRiegel testified about the next meeting of the employees calledby the Company at which time William Kunzan official of the CarpentersUnion wasintroducedto the employees by Meisler as a friend of long standing with whom he had hadbusiness dealingsfor over 20yearsKunz told the assembled employees of his highregard for Meisler andwhat a good mutual understanding they had had over allthese years without a written contractRoland Robertswho is presently employed by the Company testified regardingMuir the supervisor distributingLaborersUnion authorization cards in the plantduring workinghoursto the employees in late Juneor earlyJulyHe testified thatwhen Muir handed him a card he saidto read it sign it if I wanted to andreturn itWith respectto the August 16 meeting Roberts testified that Lobdell explainedthe advantages of the Laborers Union health and welfare program Roberts testifiedthatMeisler in speaking to the employees at this meeting in his officewantedto know why we wentto theTeamstersthere was some discussion on whoprompted it and we said well the fellow that had set up the meeting had already leftand there was no mention of names at that time'iJames Briggswho has been employed by the Company since April 1965 testifiedthatMuir his supervisor gave him a Laborers Union card about the middle ofJune" and "Hejust asked us to sign it and give it back in a fewdayshe didn'tspecify any certain timeabout a month or so later I believe[Muir] comearound and asked us for themWith respect to the August 16 meeting Briggs testified that when Meisler spoketo the assembled employees he inquiredwhy they hadnot come to him when theysigned Teamsters cards Under examination by the Respondent Company s attorneyBriggs was asked the following questionQ Did he [Meisler]give you any reason to believe that he wanted you tofavor either of these unions9A No not thatI know ofDale Youngworked for the Company fromApril to August13 1965 inclusiveOn the last day he worked which was the same day the Teamsters requested recogration Young testified that Meisler told him in the plant after the Teamsters officialshad left the plant that it wouldprobably beadvantageous for us to belong to theLaborers Union rather than the Teamstersitwould be better if we didn t jointhe Teamsters at that time and go ahead and he would suggest several unions that wecould join and maybe the Laborers would be one of them as far as benefits andwhat not, those would be brought up toohe said the Teamsters tend to becorruptthe hoodlum varietyYoung also testified Meisler told him he was notconcerned with which union represented the employees but he wanted the bestbenefits for the menSidney S Meislera mechanical engineer is superintendent of Respondents WapatoplantHis immediate superior is Ernest Iglauer who livesin New YorkCity and isdirector and secretary treasurer of the RespondentCompanyMeisler and his wifeown the A & S Recompressing Company,located adjacent to Respondents plantwhich processes products related to those manufactured by the Respondent 5Meisler testifiedthat in April1965 he discussed with Kunz,an official of theCarpenters Union whether he could obtain the same health and welfare plan forRespondent s employeeswhich hisown company(A & S Recompressing Co) presently had with the CarpentersUnionKunz suggested that he discuss this matter withLobdellthe Laborers Union official which he did Lobdell advised him his unioncould do this but testified Meisler Lobdell told him that in order to accomplish thisRespondents employees would have to sign Laborers Union authorization cards 64 This 1s an unmistakable reference to Dale Young who left the Company s employ onAugust 13 1965 See pages36 and 37supra5 The Laborers Union supplied Meisler with construction employees when Respondent splant and the A & S plants were being built9 These were the cards Lobdell gave Meisler in April 3 months before the advent ofthe Teamsters and which Supervisor Muir later distributed to the Respondent Company semployees in June or July and were signed by them after Lobdell the Laborers Unionrepresentative spoke to them at the August 16 meeting See footnote 1 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Lobdell was asked if it was necessary for Respondent's employees to join hisunion in order for them to be covered by the Laborers health and welfare plan, hetestified: "not necessarily so." He also testified that inasmuch as the employees"were out of the construction field, we would have to have a plant agreement... .Under the law, why, anyone that has benefits paid into this for compensated hours,these people regardless of their membership, are entitled to the benefits under thisprogram." Lobdell's testimony continues as follows:I do not necessarily have arrangements with other employers, but this will vary,that an employer will have paid in on an employee who has not become amember and he has accrued enough hours under the program to qualify and hehas achieved benefits. However, it is up to us- to organize this particular man andtry to get him in, but as long as these benefits have been paid in, he is entitledto them. I coudn't stop him from receiving them.With respect to the meeting in his office on August 13, with the Teamsters, Meisler'stestimony is substantially the same as the two Teamsters officials except with respectto who was to arrange the meeting with Iglauer. His version is that the Teamsterswere to contact him when Iglauer, his immediate superior, came to Wapato fromNew York. The Teamsters officials denied this testifying that Meisler told them hewould notify them as to when Iglauer would be able to see them on his arrival fromNew York. The Teamsters Union's witnesses version is credited as evidenced by para-graph number "3" of the Teamsters letter to Meisler which will' be found at page 35,supra.This paragraph of the Teamsters letter to Meisler states that he was to discussthe Union's request for recognition with Iglauer, when he arrived at the plant, andMeisler, "would advise us as to the Company's position."Meisler testified that when he was notified by the Teamsters on August 13 thatthey requested recognition and that the employees had signed union authorizationcards, "..I was completely taken by surprise that they [employees] couldn't comewith confidence to me."D. Analysis of the evidenceThe evidence for the reasons hereinafter indicated, belies Respondent's defensethat it cannot be found to have refused to bargain within the meaning of Section8(a) (5) because Meisler did not have the requisite authority to make decisions as tosuch matters involving policies of plant operations. Respondent's lack of authoritydefense rings hollow in the face of its conduct detailed below.Notwithstanding the precipitancy of the Teamster Union's request for recognition,the fact remains and the evidence reveals that Meisler was in complete charge of theplant despite his protestations to the contrary. His immediate superior was officed inNew York City, a great distance from the plant, so it is not too reasonable to assumehe had ostensible, if not real authority to recognize the Union, under the circum-stanceshere delineated, even though Meisler contended he did' not have authorityto deal with the Union without, authority from Iglauer. Despite Respondent's asser-tion to the contrary, the Teamsters' request to Meisler for recognition, is in its legalincidence, under the circumstances herein, as binding upon Respondent as if madeto one of its admittedly authorized company officials in the contest of Meisler'simmediately embarking upon a campaign to destroy the Teamsters majority in orderto enable him to deal with his favored union, the Laborers. Such conduct frustratedthe statutorily guaranteed free choice of the employees so that Respondent's defensemay not be successfully raised in a context of unfair labor practices.?A company may not restrict its obligations to meet and bargain with a union tothose periods of time when the authorized corporate official is in the city wherethe plant is located.8 The responsibility of Respondent to meet with the Union onlyat such times as Iglauer was at the plant does not satisfy the requisites of good-faithbargaining. Nor is it unreasonable to hold that under the peculiar circumstances herepresent, in view of Meisler's superior being officed in New York and Meisler beingin complete charge of all phases of the plant's day-to-day operations, Respondentshould not have delegated authority to deal with union matters to Meisler. Moreover,it is not believed, based on the realities of the situation here present that there was noone other than Iglauer who was or properly could have beenauthorized by theCompany to meet with the Teamsters.7Hammond&Irving, Incorporated,154 NLRB 1071;Irving Air ChuteCo. v.N.L R.B.,350 F.2d 176(C.A. 2).8Cf.Lock NutCorporationof America,77 NLRB 600, 608. HOPCON, INC.39It appears Respondent had established Meisleras anofficial with apparent authorityto representit in dealingwith unions .9 In fact, he had done so in the past. He was incharge of the construction of the Wapato plant; he handled the industrial relationsin connection with it, as evidenced by his arrangements with the Laborers Union,and perhaps also with the Carpenters Union; 10 he accepted and distributed theLaborers cards, arranged for Lobdell, the Laborers' official, and Kunz, the Carpen-ter'sUnion representative, to speak to the employees and even suggested to theemployees that he was partial to the Laborers Union.Moreover, had Respondent had a good-faith desire to negotiate with the TeamstersUnion, there is no apparent reason why Meisler or Iglauer, under the circumstanceshere disclosed, should not or could not have communicated with the Teamsterswhen Iglauer was at the plant from August 18 to 21 inclusive. Their failure to do so,it is not too unreasonable to infer, was improperly motivated by a desire to avoidbona fide negotiations with the Union. See paragraph "3" of the Teamster's letterof August 16, at page 35, above, which makes it clear that the Teamsters expectedRespondent to contact them.While Meisler maintained he had no authority to grant the Union's request forrecognition, his actions clearly showed not only his opposition to the employeesbeing represented by the Teamsters but rather that he favored the Laborers Union.It is believed and found that his opposition to the Teamsters, as detailed above,particularly not notifying the Teamsters, when Iglauer was at the plant as he hadpromised he would, was the reason which actually motivated Respondent in refusingto recognize the Teamsters within the meaning of Section 8(a)(5) and not Meisler'salleged lackof authority.liDispositive of this issue is the caseofAmerican LadyDepartment Stores,145 NLRB 393, 395, 399.On August 13, 1965, when the Teamsters presented the signed authorization cardsand requested recognition,Meisler not only refused the request (alleging lack ofauthority), but immediately proceeded to interfere with the employees' choice of theTeamsters as their bargaining representative and to openly espouse the LaborersUnion.i2 This is evidenced by his conversation with employee Dale Young in whichMeisler made invidious comparisons between the Laborers Union and the Team-sters.13Moreover, thereisRiegel's testimony showing not only Meisler's oppositionto the Teamsters but his favoring the Laborers Union and his unfavorable comparisonof the Teamsters with the Laborers Union, in which he referred to the Teamsters as"gangsters." 14 Furthermore, there is Roberts' recital of what transpired when Muir,his supervisor, handed him a Laborers Union' authorization card and suggested hesign it,"if [he] wanted to." 15 Then there is credited testimony that Meisler at theAugust 16 meeting asked the employees why they signed Teamsters cards, dispar-agingly called them "sheep" and inquired as to whom of the employees initiatedtheir goingto the Teamsters.18 A situation such as this, where the Respondent's unfairlabor practices are clearly established after the Teamsters request for bargaining,and its assertion that Meislerhad no authorityto recognizethe Union,under thecircumstances here revealed, might be considered questionable after-the-fact rational-izationsinsufficient to explain his conduct and therefore, may properly be regardedwith some suspicion.17Particularly pertinent in this regard is the language oftheCourts of Appeals for the Sixth Circuit which stated in language squarelyapplicable here: 18If the far-flung activitiesof the respondent place its main executives in NewYork City,itcanstillreadily designate responsible agents on the ground todealwith employees.6 SeeUniversal Metal Finishing,156 NLRB 138.10 See footnote 5.11 SeeN L R B v. Russell Mylt.Co., 191 F.2d 358 (C.A. 5).12 The Board has held that if an employer engages in unlawful conduct which renders afree election impossible,union authorization cards will be accepted and the employer re-quired to bargain with the union.Hamburg Shirt Corporation,156 NLRB 511,BernetFoam ProductsCo., 146 NLRB 1277.13 Case page 37.14 See page 36.15 See page 37 and footnote 1.18 See pages 36 and 37.17Cumberland Shoe Co ,351 F.2d 917 (C A. 6), enfg. 144 NLRB 1268.1sN.L.R.B v P LorillardCompany,117 F.2d 921, 924. Cf.N.L R.B. v Mexia TextileMills,Inc.,339 U.S. 563, 565, where respondent "shunt[ed] the union representative fromone company official to another in search of final authority." 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally there is Briggs testimony that he was handed a Laborers card by Muirhis supervisor who requested hum to sign it and Meisler inquiring at the August 16meeting why the employees had not consulted with him before going to theTeamsters 19E The issueThe underlying issue in this whole area as exemplified from the evidence detailedabove is that of determining from the record whether the Respondents refusal tobargain was based on valid consideration or on the contrary was a mere deviceon its part to take such steps as it could to deprive the Teamsters Union of employeesupport in order to dissipate its majority statusF Section 8(a)(5) conclusionsSection 8(d) of the Act provides in partFor the purposes of this section to bargain collectively is the performance ofthe mutual obligation of the employer and the representative of the employeestomeet at reasonable times and confer in good faith with respect to wageshours and other terms and conditions of employmentSix days after the Teamsters demand Iglauer was at the plant for 3 days Hisfailureunder the circumstances detailed above to contact the Teamsters was anindication of bad faithMoreover it is not too unreasonable to assume that Meislerhad telephoned Iglauer immediately in New York ofhismeetingon August 13 withthe TeamstersWithholding recognition under such circumstances is indicative ofRespondents lack of bona fidesIt is believed also and so found that Meisler s refusal to deal with the Teamsterswas not motivated by lack of authority but rather by a rejection of the collectivebargaining principle and by a desire to gain time within which to destroy the TeamstersmajorityThis is demonstrated by Meisler s pattern of conduct immediatelyupon learning that the employees had signed Teamsters cardsnamely engaging inan intensive and varied campaign of unfair labor practices directed at all employeesin the unit and designed to coerce them into voting for the Laborersand against theTeamsters and thus undermine the Teamsters majority 20Such conduct in the face of a prior bargaining request by the Teamsters refutesRespondents defense and constituted a refusal to bargain within the meaning ofSection 8(a)(5) because it interfered with restrained and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act Section I of the Actprovides thatEmployees shall have the rightto bargain collectively throughrepresentatives of their own choosingOne of its purposes is to promote thefreedom of employees to select a union in an atmosphere free from restraint orcoercionThere is nothing more likely to subvert the policies and purposes of theAct than interfering with such right If the Respondent's defensewere really bonafide it would not have launched immediatelyan antiunioncampaign Its reaction tothe Teamsters Union s recognition request beliesitsallegationthatMeisler did nothave the requisite authority 21The issue is not whether Meisler lacked authority but whether Respondentsunlawful conduct precluded its being raised This must be answered in the affirmativeunder theJoy Silk Millsdoctrine 22 becausethe Respondents immediatereaction tothe Teamsters request for recognitionwas ademonstrated pattern and concertedcampaign to supplant the Teamsters with the Laborers Union The inevitable andinescapable conclusion from such conduct is that Respondents purpose was todestroy the Teamsters majority status and to defeat it at the anticipated electionBy such tactics the employees were coerced their free choice of a bargaining representative rendered impossible and thus the freedom which the Act accords themfrustratedThe employer acts at his peril in refusing to recognize a duly selectedbargainingagency of an appropriate unit of his employeesunless thefacts show that inthe exercise of reasonable judgment he lacked knowledge of the appropriatenessof the umt orthe selection of the majority representative=19gee page 3799Engineers A FabricatorsInc156 NLRB.919Comfort Inc152NLRB 107421N L R B vSecurity Plating Company356 F 2d 725 (C A 9)m Joy Silk MillsInc v NLRB185 F 2d 732 (CA D C )23N L R B v Elliott Williams Co345 F 2d 460464 (C A 7) HOPCOI\, INC41It also violated the essential principles of collective bargaining and not only coinpletely negated the Respondents alleged good faith defense 24 of no authority forrefusing to deal with the Teamsters but supports the conclusion that it was spuriousbecause it merely sought time in which it might undermine the Teamsters majoritystatus It then utilized the time afforded it by Meisler s claim that it would be abouta week before Iglauer would be at the plant to destroy this majority status Duringthis interval the 'ensitive initial stages of the organizing campaignMeisler utilizedthis time to impress the employees with his opposition to the Teamsters and hispredilection toward the Laborers Union This constitutes an unfair labor practiceeven assumingarguendothere was an absence of accompanying overt threats orcoercivestatements 25Moreover the totality of Respondents conduct subsequent to the Teamstersdemand is indicative of bad faith as it shows a demonstrated unlawful antiunionmotivation by Meisler to use the time untilIglauers arrival to subvert the Teamstersmajority status while collective bargaining negotiations were pending This patternof proscribed conduct during this period of time establishes that the Respondentfailed to bargain in good faith and is equivalent in its legal incidence to a refusalto bargain in violation of Section 8(a)(5) of the Act26G Section 8(a)(2) conclusionsAs the Supreme Court has emphasized the Act guarantees to employees completeand unfettered freedom of choice with respect to the selection of bargaining representatives27 Section 7 of the Act expressly assures to employees the right to selectrepresentatives of their own choosingSection 8(a)(1) proscribes employer interference with that right As the Board declared inDal Tex Optical Company Inc137 NLRB 1782 1786Conduct violative of Section 8(a)(1) isa fortioriconductwhich interferes with the exercise of a freeand untrammeledchoice in an electionThis is so because the test of conductwhich may interfere with the laboratoryconditions for an election is considerably more restrictive than the test of conductwhich amounts to interference restraint or coercion which violates Section 8 (a) (1)Section 8(a)(2) specifically forbids employers to dominate or interfere with theformation or administration of any labor organization or contribute financial orother support to itUnder these provisions it has repeatedly been held that anemployer may not intrude in matters concerning the self organization of his employeesEspecially is this so where the adherence of the employees is being sought byrival labor organizations28At a time when the rival organizations [are] still in aformative state the employees [are] sensitive to weight thrown by their employer infavor of one organizationas againstanother even though the suggestion of preferencebe subtle orslight29Section 8(a)(2) is designed to prevent interference by employers with organszations of their workers that serve or might serve as collective bargaining agencies24 'Good faith is one form of credibility it means thatthe motive that actuated theconduct in question was in factwhat the actorascribesto it i e that what I e givesas his motive was in truth his motiveJudge Learned HandinN L R B vThompson& Co 208F 2d 743745 (C A 2)KochEngineering Company Inc155 NLRB 127220CfSnow&Sons134 NLRB 709 seeDrug King Inc157 NLRB343where theBoard saidwhere an employer refuses to recognize a union upon a showing that a majority of its employees in an appropriate unit have signed cards designating the union astheir representative our recent decisions make it clear thatthe criticalissueisa hetherthe General Counsel has carried the burdenof showingthe refusalto bargain was in badfaithIn such circumstancesa prima faciecaseof bad faith cannot be rebuttedsimply by asserting that authorization cards are unreliableasproof of employeedesires27N L R Bv Lank Belt Company311 U S 584 588I A 3f (Serrick Corp) v 11 L R B311 US 72 7879-80N L R B v SouthernBell Telephoneand Telegraph Company319IIS 50 6028HarrisonSheet Steel CompanyvN L R B194 F 2d 407 410 (C A 7)2BElasticStopNut Corp v N LR B 142 F 2d 371 375 (C A 8) cert denied 323 U S722 See alsoN L R B v LankBelt Co supra599-600 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDand it wasenacted toassureemployees that they would be free to choose any typeof organization they desired without interference from the employer 30The formation and administration of labor organizations are the concern of theemployees and not of the employer. The conduct of an employer which has the effectof defeating the freedom of employees to carry out this function constitutes an unfairlabor practice31 The Supreme Court hassaid: 32Itwould indeed be a rare case where the finders of fact could probe theprecise factors of motivation which underlay each employee's choice. Normally,the conclusion that their choice was restrained by the employer's interferencemust of necessity be based on the existence of conditions or circumstanceswhich the employer created or for which he was fairly responsible and as aresult of which it may reasonably be inferred that the employees did not havethat complete and unfettered freedom of choice which the Act contemplates.The employer must not intrude in matters concerning the self-organization of hisemployees and the employees must be free from all restraint and coercion. The Actimposes upon an employer total and complete impartiality and the utmost of honestneutrality, since even slight suggestions as to the employer's choice between unionsmay constitute powerful support, and have telling effect among men who know theconsequences of incurring the employer's strong displeasure in such matters.33 Thus,during a contest between rival unions the employer may not accord such treatmentto one of the rivals as will give it an improper advantage or disadvantage. A dutyisplaced upon the employer to maintain a position of strict neutrality while rivalunions seek support of his employees.InN.L.R.B. v. Summers Fertilizer Company,the United States Court of Appealsfor the First Circuit stated: 34It cannot be denied that employees have a right to choose either an inde-pendent unaffiliated union composed solely of fellow employees or a unionaffiliated with a national or international organization, but where such choiceunionsand afterthe demand for recognition by one of these unions, any form of benefit con-tributed by the employer to a particular union must be closelyexamined. SeeN.L.R.B. v. Brown Paper M. Co.,5 Cir. 1940, 108 F.2d 867, certification denied310 U.S. 651.The test to be applied is whether such benefit is allowablecooperation with the freely chosen representative of the employees or is it in factan inducementto these employees to choosean organization,which without thissupport, would very likely not have been so chosen.Accordingly, with respect to the allegation in the complaint that, Respondentrendered unlawful assistance and support to the Laborers Union in violation ofSection 8(a)(2), it is so found,as such support was consistentwith,and a continua-tion of, itsantipathyto the TeamstersUnion. The Laborers Union obtained itsmajority statusthrough theRespondent's unlawfulsupport. The evidence,detailedabove,clearly showsthat theRespondent gavesuch proscribed aid and support to theLaborersUnion in a context of illegal unionactivity,in order to dissipateand destroythe Teamsters preexisting majority status and thusinterfered with its employees' free-30 See S. Rept 573, 74th Cong., 1st sess. 9-11 ; H Rept. 1147, 74th Cong , 1st sess17-19 ; S. Rept. 105, 80th Cong, 1st sess. 12 ; 93 Cong Rec. 6443, 4169, A-2253 reprintedin Leg. Hist of the Labor Management Relations Act, 1947 (Government Printing Office,1948) pp 418, 1539, 1103, 1525 ; H. Rept 245, 80th Cong., 1st sess. 28-29, '38, 42 ; S Rept.105, 80th Cong., 1st sess 3, 12-13, 25, 26 ; H. Conf. Rept. 510, 80th Cong., 1st sess 40-41,54-55, reprinted in Legislative History of the Labor Management Relations Act, 1947,supra,319-320, 329, 333, 409, 418-419, 431, 432, 544-545, 558 ; Report of the Joint Com-mittee on Labor Management Relations, S Rept. 986, part 3, 80th Cong, 2d sess. 67-68,99-100.31A' L.R B. v Pennsylvania Greyhound Lines,303 U.S. 261 ;N L R B v Newport NewsShspbusldeng & DrydockCo , 308 U.S. 241 ;Elastic Stop Nut Corp. v. N L R B.,142 F.2d371. 380 (C.A. 8).32NL.R.B. v. Leak-Belt Company, supra,588.33LA M v. N L R B, supra, 78, N L.R.B. v. Faultless Caster Corp ,135 F.2d 559 at 561(CA 7)31251 F 2d 514, 518. HOPCON, INC.43dom of choice in violation of Section 8 (a) (2) of the Act 35 It is not surprising,there-fore, that the majority which the Teamsters clearly possessed on August 13, 1965,when it first demanded recognition,should have been subsequently lost. That such losswas directly attributable to the Respondent's unfair labor practices is clear 36III.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative oftheAct, it is recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Ithaving been found that the Respondent violated Section 8(a)(5) of the Actby refusing to recognize the Teamsters Union and bargain in good faith, it shall berecommended, therefore, that the Respondent cease and desist from refusing tobargain, and that the Respondent bargain, upon request, with the Teamsters Unionas the exclusive representative of its employees in the appropriate unit and, if anunderstanding is reached, embody such understanding in a signed agreement.Having found that the Respondent suggested to the employees the selection of theLaborers Union as their bargaining representative and assisted and supported theLaborers Union vis-a-vis the Teamsters, it thereby violated Section 8(a)(2) of theAct.Accordingly, it shall be recommended that the Respondent cease and desistfrom suggesting to its employees the selection of the Laborers Union, or any otherunion and that it cease and desist from recognizing the Laborers Union and ceaseand desist from giving the Laborers Union support and assistance.CONCLUSIONS OF LAW1.Hopcon, Inc., is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Teamsters Local No. 524, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, Independent and Interna-tionalHod Carriers,Building and Common Laborers Union_of America, -LocalUnion No.614, AFL-CIO, are labor organizations within the meaning of Section 2(5)of the Act.3.By suggesting to its employees the selection of the Laborers Union and byassisting and supporting the Laborers Union, the Respondent has engaged in and isengaging in unfair labor practices.4.All employees of Respondent at its Wapato, Washington, plant, excluding officeclerical employees, professional employees, laboratory technicians, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5.At all times since August 13, 1965, Local 524 of the Teamsters Union has beenthe exclusive representative of all the employees in the aforesaid unit, within themeaning of Section 9(b) of the Act, for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, or other terms and conditionsof employment.6.By refusing,on August 13, 1965, and since,to bargain collectively with thesaid Teamsters Union, as the exclusive bargaining representative of its employees inthe appropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.7.The unfair labor practices enumerated above are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.35When Lobdell,businessrepresentative of the Laborers Union, was asked what the em-ployeesansweredwhen he inquired of them at the August 16 meeting the reason fortheirsigning Teamsterscards, he testified : ". . . several of them was . . .afraid, asthese [Laborers Union] cardswere passedout by the employer's . . foreman . thatwe were probably a company-dominatedunion and they were afraid of us "36The Board recently held that when an employer planned toexpand hisoperations butran into jurisdictional problems and the employertried to persuade his employees to joinanother union that this violated Section 8(a)(2) of the Act.Modern Plastics Corporation,155 NLRB 1126. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERPursuant to Section 10(c) of the National Labor Relations Act as amended it ishereby recommended that the Respondent Hopcon IncWapatoWashington itsofficers agents successors and as igns shall1Cease and desist from(a) Suggesting to employeesthat theyselect theLaborers Union or any otherlabor organization as their bargaining representative and contributing assistance orrendering other support to said Laborers Union or any other labor organization andfrom otherwise interfering with the representation of its employees through a labororganization of their own choosing in violation of Section 8(a) (2) and (1) of the Act(b) Refusing to recognize and bargain collectively concerning rates of pay wageshours of employment or other terms and conditions of employment with TeamstersLocal No 524 as the exclusive representative of its employees in the followingappropriate unitAll employees of Respondent at its Wapato Washington plant excluding officeclerical employees professional employees laboratory technicians guards andsupervisors as defined in the Act(c) In any other manner interfering with restraining or coercing its employeesin the exercise of their right to self organization to form labor organizations to loinor assist Local 524 of the Teamsters Union or any other labor organization to bargaincollectively through representatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection or to refrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organszation as a condition of employment as authorized in Section8(a)(3) of the Actas modified by the Labor Management Reporting and Disclosure Act of 19592 Take the following affirmative action which it is found will effectuate thepolicies of the Act(a)Upon request bargain collectively with Teamsters Local No 524 affiliatedwith International Brotherhood of Teamsters ChauffeursWarehousemen and Help-ers of America Independent as exclusive bargaining representative of all of itsemployees in the appropriate unit delineated above and employed at the RespondentsWapato Washington plant with respect to rates of pay wages hours of employmentand other terms and conditions of employment and if an understanding should bereached embody such understanding in a signed agreement(b)Withdraw and withhold all recognition from the Laborers Union or in anymanner dealing with it or any successor thereto as the representative of its employees for the purpose of dealing with Respondent concerning grievances labor disputeswages rates of pay hours of employment or other terms or conditions of work(c) Post immediately at its plant in WapatoWashington copies of the attachednotice markedAppendix 34 Copies of said notice to be furnished by theRegionalDirector for Region 19 after being duly signed by the Respondent Company s representative shall be posted by the Company immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter in conspicuous places includingall places where notices to employees are customarily posted Reasonable steps shallbe taken by the Respondent Company to insure that said notices are not altereddefaced or covered by any othermaterial(d)Notify the Regional Director for Region 19 in writing within 20 days fromthe receipt of this Decision what steps Respondent has taken to comply herewith 38IT IS FURTHER RECOMMENDED that unless on or before 20 days from the receipt ofthis Decision and Recommended Order Respondent notifies said Regional Director inwriting that it will comply with the above recommendation the National LaborRelations Board issue an order requiring it to take such actionm In the event that this Recommended Order is adopted by the Board the words aDecision and Order shall be substituted for the words the Recommended Order of aTrial Examiner in the notice In the further event that the Board a Order is enforced bya decree ofa United States Court of Appeals the words a Decree of the United StatesCourt of Appeals Enforcing an Order shall be substituted for the words a Decisionand OrderIn the event that this Recommended Order is adopted by the Board this provisionshallbe modified to readNotify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith ELECTRICAL WORKERS LOCAL 36945APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT interfere with nor suggest to our employees which union theyshould select as their bargaining representative or assist or give support to theLaborers Union, or to any other labor organization of our employees.WE WILL, upon request, bargain collectively with Teamsters Local No. 524,affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Independent as the exclusive representative ofall of our employees in the bargaining unit described below, with respect to ratesof pay, wages, hours of employment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody such understanding in asigned agreement. Said bargaining unit is:All employees of Respondent at its Wapato, Washington, plant, excludingoffice clerical employees, professional employees, laboratory technicians,guards, and supervisors as defined in the Act.WE WILL NOT recognize the Laborers Union or any successors thereto for thepurpose of dealing with us concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work.WE WILLNOT in any manner interfere with, restrain,or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,join or assist the labor organization named above or any other labor organi-zation, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargaining,or other mutual aid or protection, and to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.All of our employees are free to becomeor remain,or refrain from becomingor remaining, members of the above-named or any other labor organizations exceptto the extent that this right may be affected by an agreement in conformity withSection 8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.HOPCON, INC.,Employer.Dated------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 327Logan Building, 500 Union Street, Seattle, Washington 98101, Telephone 583-4583.ElectricalWorkersLocal 369, International Brotherhood of Elec-tricalWorkers, AFL-CIO;and Its Agent,George F. WodeandRodger J. Henderson(Henderson Electric Co.,Inc.) and Con-struction and General Laborers Local Union#576,Laborers'International Union of North America,AFL-CIO.Case 9-CD-85.October 18, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by Rodger J.161NLRB No. 6.